Order, Supreme Court, New York County (Debra A. James, J.), entered October 25, 2011, which granted defendant New York University’s motion to dismiss the complaint as against it, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered November 29, 2012, which denied plaintiff’s motion to renew, unanimously dismissed, without costs, as abandoned.
Plaintiffs present claims are barred by the doctrine of res judicata, since they could have been litigated in his prior action, which asserted claims against the same defendants arising out of the same events (see O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]; CPLR 3211 [a] [5]).
We note that the first, third, and fourth causes of action should have been asserted in a CPLR article 78 proceeding, which carries a four-month statute of limitations, because they raise challenges to an academic institution administrative deter*646mination (see Maas v Cornell Univ., 94 NY2d 87, 92 [1999]; Quintas v Pace Univ., 23 AD3d 246 [1st Dept 2005]; CPLR 217 [1]). Concur — Mazzarelli, J.P., Renwick, DeGrasse, Feinman and Gische, JJ.